Order entered November 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00869-CR

                             JOSE INEZ MARTINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00328-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On October 29, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) court-appointed counsel timely requested preparation of the record; and (4) court

reporter’s Sharon Hazlewood’s explanation for the delay in filing the record is her workload.

Because the record is already two months overdue, we DO NOT ADOPT the finding that Ms.

Hazlewood requires an additional sixty days to file the record.

       We ORDER Sharon Hazlewood, official court reporter of the Criminal District Court

No. 7, to file the reporter’s record by DECEMBER 31, 2014.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7, and to counsel for all parties.


                                                      /s/    LANA MYERS
                                                             JUSTICE